DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

RESPONSE TO AMENDMENT
	Claim rejections based on prior art

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

	Applicant's arguments filed on 04/28/2021 with respect to claims 1-8 have been fully considered but are not persuasive.

With respect to an “automatic setting”, Examiner is equating a first protocol, when a first port connector of a PCA is activated; see paragraph 0019 of Bassett. Note, the claim language doesn’t provide any detail of an ‘automatic setting’.   
With respect to claim language “performing the setting of the configuration of the mainboard expansion slot based on a first preset rule when the configuration of the mainboard expansion slot is the automatic setting”, Examiner is equating claim ‘first preset rule’ to setting of GPIO to 0, as discloses in paragraph 0032 of Bassett and claim ‘configuration’ to a connection/activation of a first port connector, such as connector 506 of fig. 5A of Bassett; therefore, see paragraph 0032, which discloses “in this example, the first port connector 506 can replace a ground pin associated with a card 512 that can be considered a peripheral device with the GPIO signal. As such, when the card 512 is inserted, the ground plane connects the GPIO to ground. The GPIO is set to 0, which can be a state that a system configuration detection module can associate with activating the flexible port and multiplexer 510 to work with the first port connector 506 using a first protocol”. 
Page 4 of Applicant’s remarks discloses “that is, the premise of BIOS of the present application reading values of three GPIO of the mainboard expansion slot is: configuration of the mainboard expansion slot is done before booting, and therefore, only ‘determining whether the configuration of the mainboard expansion slot is automatic setting’ is required”. Note, the claim language doesn’t recite any detail regarding a timeline of configuration and booting.

Note, Applicant is encouraged to contact the Examiner to discuss the invention to help expedite the prosecution in this application.
	
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassett et al. (US pub. 2015/0205740), hereinafter, “Bassett”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1 and 5, Bassett discloses a setting method of configuration of mainboard expansion slot (a flexible port, such as port 140, of main PCA 200; as disclose in paragraphs 0019, 0026 and 0032), comprising: determining whether a configuration (a connection/activation of a first port connector, such as connector 506 of fig. 5A) of a mainboard expansion slot is an automatic setting (an ‘automatic setting’ is being equated to a first protocol, when the first port connector of a PCA is activated; see paragraph 0019); performing the setting of the configuration of the mainboard expansion slot based on a first preset rule (a ‘first preset rule’ being equated to setting of GPIO to 0; see paragraph 0032) when the configuration of the mainboard expansion slot is the automatic setting (see paragraph 0032, which discloses “in this example, the first port connector 506 can replace a ground pin associated with a card 512 that can be considered a peripheral device with the GPIO signal. As such, when the card 512 is inserted, the ground plane connects the GPIO to ground. The GPIO is set to 0, which can be a state that a system configuration detection module can associate with activating the flexible port and multiplexer 510 to work with the first port connector 506 using a first protocol”); and performing the setting (a second protocol, when a second port connector, such as connector 508 of a PCA is activated) of the configuration of the mainboard expansion slot based on a default value (the GPIO setting to 1. Note, the claim language doesn’t disclose the difference between a ‘preset rule’ and a ‘default value’) when the configuration (activation/connection of the second port connector 508) of the mainboard expansion slot is not the automatic setting (see fig. 5B and paragraph 0032, which discloses “if the card 512 is not inserted, the GPIO can change state to 1 and the second port connector 508 associated with a second protocol can be activated”).

3.         As per claims 2 and 6, Bassett discloses “The setting method of configuration of mainboard expansion slot according to claim 1” [See rejection to claim 1 above], wherein performing the setting of the configuration of the mainboard expansion slot based on the first preset rule comprises: reading values of three general-purpose input/output (GPIO) ports of the mainboard expansion slot by a basic input/output system (BIOS); and setting the configuration of the mainboard expansion slot based on a second preset rule according to the values of the three GPIO ports (see paragraphs 0016, 0032 and figures 7A, 7B).


Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bassett et al. (US pub. 2015/0205740), hereinafter, “Bassett”, in view of Khatri et al. (US pub. 2007/0186088), hereinafter, “Khatri”.

6.         As per claims 3 and 7, Bassett discloses “The setting method of configuration of mainboard expansion slot according to claim 2” [See rejection to claim 2 above], but fails to expressly discloses wherein the configuration of the mainboard expansion slot comprises five candidate configurations, the five candidate configurations comprise X16, X8x8, X4x4x8, X8x4x4, and X4x4x4x4, and the configuration of the mainboard expansion slot is one of the five candidate configurations.
Khatri discloses wherein the configuration of the mainboard expansion slot comprises five candidate configurations, the five candidate configurations comprise X16, X8x8, X4x4x8, X8x4x4, and X4x4x4x4, and the configuration of the mainboard expansion slot is one of the five candidate configurations (note, the claim only called for one of five configurations; see paragraph 0019).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Khatri’s teaching of detecting multiple independent devices located on a single card that is plugged into a PCIe compliant root port into Bert’s teaching of a PCA with a flexible port to detect, based on the coupling of an interface to the flexible port, a configuration for the benefit of increasing bandwidth of a link.

7.         As per claims 4 and 8, Bassett discloses “The setting method of configuration of mainboard expansion slot according to claim 2” [See rejection to claim 2 above], but fails to expressly discloses wherein the second preset rule is: the configurations X16, X8x8, X4x4x8, X8x4x4, and X4x4x4x4 of the mainboard expansion slot respectively correspond to five different values, each of the five different values is a three-digit binary value, and the value of one of the three GPIO ports is one of the five different values.
Khatri discloses wherein the second preset rule is: the configurations X16, X8x8, X4x4x8, X8x4x4, and X4x4x4x4 of the mainboard expansion slot respectively correspond to five different values, each of the five different values is a three-digit binary value, and the value of one of the three GPIO ports is one of the five different values (note, the claim only called for one of five values; see paragraphs 0019 and 0028).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Khatri’s teaching of detecting multiple independent devices located on a single card that is plugged into a PCIe compliant root port into Bert’s teaching of a PCA with a flexible port to detect, based on the coupling of an interface to the flexible port, a configuration for the benefit of increasing bandwidth of a link.

CLOSING COMMENTS

CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

	The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


 a (1) CLAIMS REJECTED IN THE APPLICATION 

	Per the instant office action, claims 1-8 have received a first action on the merits and are subject of a first action non-final.

 
b. DIRECTION OF FUTURE CORRESPONDENCES

	Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 



IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the 

Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: 

Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181